J-A07029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 REGINALD COOK                             :
                                           :
                    Appellant              :   No. 1171 EDA 2021

          Appeal from the Judgment of Sentence Entered May 10, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0000788-2016


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED JULY 1, 2022

       Reginald Cook appeals from the judgment of sentence imposed following

the revocation of his parole and probation. Cook argues his sentence is illegal

or    unsupported   by   the   evidence   because,   according   to   Cook,   the

Commonwealth did not present evidence of a violation of his parole beyond a

mere arrest. He also argues his sentence is illegal because the court

anticipatorily revoked his probation. Cook also filed an Application for Relief

asking us to “consider the portion of his brief addressing the legality of his

sentence,” citing Commonwealth v. Simmons, 262 A.3d 512 (Pa.Super.

2021) (en banc). Application for Relief, 2/8/22, at 2 ¶ 10. We grant the

Application for Relief but affirm the judgment of sentence.
J-A07029-22



        Cook pleaded guilty on August 2, 2016, to one count of firearms not to

be carried without a license.1 The court sentenced him to a negotiated

sentence of time served to 23 months’ imprisonment with a consecutive term

of two years of probation. Cook was released on parole but he repeatedly

violated it, and the court recommitted him in December 2016, September

2017, and January 2020.

        The Montgomery County Adult Probation department served Cook with

a fourth notice of parole violation in December 2020. It alleged he had been

arrested and charged with driving under the influence of alcohol or a controlled

substance (“DUI”), in violation of 75 Pa.C.S.A. § 3802.

        At a hearing, the prosecutor stated that Cook would be stipulating “to

the violations, I believe just to the arrest,” and defense counsel agreed. N.T.,

5/10/21, at 3. Defense counsel conducted a colloquy to ensure Cook

understood he was stipulating to having violated his parole, and relieving the

Commonwealth of its burden to prove he violated his parole by a

preponderance of the evidence, but not confessing that he had committed any

crime:

        Q. All right. Do you understand that you are here today for what’s
        called a Gagnon[2] Hearing? There’s an allegation that you have
        violated your probation and parole. Do you understand?

        A. Yes.

____________________________________________


1   18 Pa.C.S.A. § 6106(a)(2).

2   See Gagnon v. Scarpelli, 411 U.S. 778 (1973).

                                           -2-
J-A07029-22


      Q. And do you understand that before you can be found in
      violation of your probation and parole, you’re entitled to two
      hearings, a Gagnon I and Gagnon II? At the Gagnon I Hearing,
      the Commonwealth or the district attorney has the burden of
      showing that there’s probable cause to believe that you violated.
      Do you understand?

      A. Yes.

      Q. And do you understand that by waiving or giving up your right
      to that hearing, you’re relieving them of that burden?

      A. Say that again?

      Q. Do you understand that by waiving or giving up the right to
      that hearing, you’re relieving them of their burden of proving you
      guilty? Do you understand?

      A. Yes.

      Q. At the second hearing, the Gagnon II, the district attorney has
      to show by a preponderance of the evidence, which means more
      likely than not that you violated. And by stipulating, we’re
      agreeing that you’re in violation. You’re relieving them of that
      burden as well. Do you understand?

      A. Yes.

                                      ...

      Q. All right. Do you understand you’re basically agreeing to your
      arrest? You’re not agreeing to the underlying behavior, because
      your charges are still pending in Philadelphia. Do you understand
      that?

      A. Yes.

Id. at 5-7 (italics added); see also id. at 11 (Cook responding “Yes” when

asked whether he agreed to the sentence).

      The   court found Cook “knowingly, intelligently, and voluntarily

stipulated that he is in violation of his supervision.” Id. at 10. The court also

specified that Cook had violated both his parole and his probation, and it


                                      -3-
J-A07029-22



revoked both. Id. It recommitted Cook to serve the remainder of his prison

term and consecutive term of probation.

       Cook did not file a post-sentence motion but filed a timely notice of

appeal.3 He raises the following issues:

       I. Was the sentence imposed by the Court on May 10, 2021 an
       illegal sentence since the Commonwealth failed to present
       evidence of the actual terms and conditions of [Cook]’s probation
       and parole as required by Com[monwealth] v. Koger, [255 A.3d
       1285 (Pa.Super. 2021), appeal granted, No. 270 WAL 2021, 2022
       WL 1014268 (Pa. Apr. 5, 2022)]; failed to establish a violation of
       a specific condition of probation as required by Koger, and failed
       to establish a new criminal conviction for [Cook]?

       II. Was the evidence at the May 10, 2021 Gagnon II hearing
       insufficient to establish a Gagnon violation since the
       Commonwealth failed to present evidence of the actual terms and
       conditions of [Cook]’s probation and parole as required by
       [Koger]; failed to establish a violation of a specific condition of
       probation as required by Koger, and failed to establish a new
       criminal conviction for [Cook]?

       III. Was the lower court’s anticipatory revocation of [Cook]’s
       probation an illegal sentence since [Cook] was still on parole at
       the time of his alleged violation and had not yet begun serving his
       probationary term?

Cook’s Br. at 3 (some italics added; answers below omitted).

       In   his   first   two   issues,    Cook   argues   his   sentence   violates

Commonwealth v. Foster, 214 A.3d 1240 (Pa. 2019), and Commonwealth

v. Koger. Cook asserts that pursuant to these cases, a court may not find a

violation of probation or parole unless it has advised the defendant of his
____________________________________________


3 Cook filed an Application for Remand, requesting to amend his Pa.R.A.P.
1925(b) statement. We denied the Application for Remand without prejudice
to Cook’s right to raise any preserved issues before this panel.

                                           -4-
J-A07029-22



specific conditions of probation or parole and the Commonwealth has

established by a preponderance of the evidence that the defendant has

violated one of those conditions or has committed a new crime. Cook’s Br. at

13-15, 18. Cook argues that here, he did not admit to committing a new crime,

but only to having been arrested, and asserts that evidence of a mere arrest

is not a sufficient basis for revocation. In support he cites Commonwealth

v. Allshouse, 969 A.2d 1236 (Pa.Super. 2009), and Commonwealth v.

Sims, 770 A.2d 346 (Pa.Super. 2001). See Cooks’ Br. at 16, 19. He further

argues that although he stipulated that his arrest was a violation of his parole,

a defendant cannot agree to an illegal sentence. Id. at 16.

        We review a trial court’s finding of a parole violation for an abuse of

discretion. Koger, 255 A.3d at 1289. We review a challenge to the legality of

the resulting sentence under a de novo standard. Commonwealth v.

Stanley, 259 A.3d 989, 992 (Pa.Super. 2021).

        In Foster, the Supreme Court considered the application of Sections

9754 and 9771 of the Judicial Code,4 which govern the requirements for

revocation of probation and parole. The Court explained that those provisions

allow for revocation “only if the defendant has violated one of the specific

conditions of probation included in the probation order or has committed a

new crime.” Foster, 214 A.3d at 1250 (quotation marks omitted). Because

the trial court in that case had revoked the defendant’s probation based on

____________________________________________


4   See 42 Pa.C.S.A. §§ 9754, 9771.

                                           -5-
J-A07029-22



social media postings, without finding the defendant had violated any specific

condition of his probation or committed a new criminal offense, the Supreme

Court found it had erred in revoking the defendant’s probation. Id. at 1243,

1251. In Koger, we relied on Foster and found the trial court erred in

revoking the defendant’s probation where it had not specifically advised him

of the specific conditions of his probation at his sentencing hearing and

therefore could not have found sufficient evidence of a violation of a specific

condition. Koger, 255 A.3d at 1290-91.

      Here, unlike in Foster or Koger, we are not faced with a mere

admission of conduct that had not been prohibited as a specific condition of

parole. Rather, the Commonwealth alleged that Cook had committed a new

crime and Cook conceded that he was in violation of his parole. The holdings

of Foster and Koger are inapposite.

      Although Cook asserts that a “mere arrest” is not a sufficient factual

basis to support revocation of his parole, Cook did not simply admit to an

arrest. Rather, Cook conceded he violated his parole and agreed to waive his

right to require the Commonwealth to prove a violation by the preponderance

of the evidence. His reliance on Allshouse and Sims is therefore misplaced.

See Allshouse, 969 A.2d at 1242-43 (finding evidence presented to support

revocation at Gagnon II hearing insufficient where trial court had relied on

inadmissible hearsay testimony and activity that had not been prohibited as a

condition of probation); Sims, 770 A.2d at 352 (holding mere waiver of

probable cause showing at Gagnon I hearing did not provide basis for finding

                                     -6-
J-A07029-22



violation of probation by a preponderance of the evidence at Gagnon II

hearing). Cook has not advanced any authority undermining a defendant’s

ability to admit to being in violation of parole and waive the right to hold the

Commonwealth to its burden.

      In his third issue, Cook argues that his sentence is illegal because the

court anticipatorily revoked his sentence of probation in violation of

Commonwealth v. Simmons. See Cook’s Br. at 20. As stated above, Cook

has filed an application requesting we consider the Simmons case, which was

decided after Cook filed his notice of appeal. Although Cook did not raise below

whether the trial court exceeded its sentencing authority in anticipatorily

revoking Cook’s probation, this is a question of law that may be raised for the

first time on appeal. See Simmons, 262 A.3d at 515 n.3. We therefore grant

Cook’s Application for Relief and consider whether his sentence violates

Simmons.

      In Simmons, an en banc panel of this Court held that when a trial court

imposes a split sentence of confinement followed by probation, and the

defendant violates parole prior to the commencement of the probationary

term, the trial court lacks the authority to anticipatorily revoke the defendant’s

probation or impose a new sentence of confinement. The court may only

recommit the defendant to serve the remainder of his term of confinement

and the original subsequent term of probation. Id. at 527-28.

      Here, the trial court found, based on Cook’s stipulation, that he was in

violation of his parole and it revoked both Cook’s parole and his probation.

                                      -7-
J-A07029-22



However, the court did not impose a new sentence, but merely recommitted

Cook to serve the balance of his previous sentence of confinement followed

by the same term of probation that it had “revoked.” In so doing, the court

did not violate Simmons.

     Application for Relief granted. Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2022




                                   -8-